Citation Nr: 0924726	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, claimed as pneumonia.

2.  Entitlement to service connection for a tumor and scar 
tissue of the lung, to include as secondary to a respiratory 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied service connection for the claimed 
conditions.

In April 2009, the Veteran and his spouse testified before 
the undersigned at a Travel Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  A respiratory disease has not been shown to be 
etiologically related to active service.

3.  The Veteran's pulmonary nodules, claimed as tumor and 
scar tissue of the lung, are not etiologically related to 
active service and have not been shown to be etiologically 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A respiratory condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

2.  A tumor of the lung was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2008 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the January 2008 letter fully 
complied with VCAA notice requirements for service connection 
claims.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
report, lay statements, and Travel Board hearing transcript 
have been associated with the claims file.  Following the 
Travel Board hearing, the Veteran submitted additional 
evidence.  A waiver of RO consideration of this evidence was 
submitted by the Veteran's representative.  

The Veteran was afforded a VA examination with respect to the 
claimed conditions.  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
has reviewed an October 2008 VA examination and finds it to 
be adequate for rating purposes.  The examiner reviewed the 
claims file, recorded the Veteran's history and current 
complaints, and provided an opinion with supporting 
rationale.  Furthermore, the examiner cited to relevant 
medical studies when addressing the etiology of the Veteran's 
pulmonary nodules.  

Furthermore, VA has provided the Veteran with opportunity to 
submit evidence and arguments in support of his claim.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Competency and Credibility


3.  Respiratory condition, tumor of the lung, scar tissue of 
the lungs

The Veteran underwent a pre-induction examination in April 
1951.  There were no significant abnormalities noted.  
However, in June 1952, the Veteran was diagnosed and treated 
for a chronic cough.  In September 1952, he was admitted for 
treatment of suspected pneumonia, but was diagnosed with 
acute bronchitis.  In October 1952, the Veteran reported 
frequent coughing.  A chest x-ray showed no abnormalities.  
Shortly thereafter, in December 1952, he was treated for 
sinus congestion.  In February 1953, he was treated for a 
mild case of the common cold.  A November 1953 separation 
examination noted no respiratory abnormalities.

Private treatment records indicate that the Veteran was 
diagnosed with obstructive sleep apnea and snoring in March 
1995.  He was treated with nasal CPAP and advised to lose 
weight.

VA treatment records show the Veteran sought treatment for 
cold symptoms in January 2001.  He reported having a runny 
nose and cough with yellowish sputum.  He was diagnosed with 
an upper respiratory infection.

Additional VA treatment records show that the Veteran 
complained of cold symptoms in September 2002.  There was 
some clear sinus drainage and a slight cough, usually non-
productive.  All lung fields were clear upon examination.

In June 2005, a chest x-ray revealed a 15mm rounded opacity 
in the right upper lobe overlying the third rib.  An 
additional visit in October 2006 noted pulmonary nodules, 
possibly granulomas of the lung.

The Veteran was seen again in May 2007 for complaints of an 
upper respiratory infection, including coughing.  He was 
treated with medication.

In November 2007, the Veteran was again treated for sleep 
apnea.  CPAP treatment was continued.

The Veteran underwent a VA examination in October 2008.  The 
claims file was reviewed by the examiner.  The examiner 
summarized the Veteran's respiratory history in service.  The 
Veteran also smoked half a pack of cigarettes a day between 
1951 and 1965.  The Veteran reported current symptoms of 
congestion and productive cough.  Upon physical examination, 
heart sounds were normal and there were no signs of venous 
congestion.  There were some decreased breath sounds and 
wheezing.  Chest expansion was normal.  The examiner also 
reviewed recent chest x-rays and CT scans.  The Veteran 
declined a chest x-ray.  

The examiner concluded that the Veteran's current lung 
condition was less likely than not due to the recorded 
diagnosis of bronchitis in service.  The rationale given by 
the examiner is that records only indicate that he had 
bronchitis in service.  There is no history of recurrent 
pneumonias, bacterial or fungal infections of the lungs, or 
infections granulomas.  The Veteran also has a smoking 
history of 10 pack years.  The first indication of an 
abnormality was in June 2005, 52 years after service.  A 
chest x-ray in 2000 indicated normal findings.  The examiner 
cited the U.S. National Library of Medicine and the National 
Institutes of Health, which state that more than half of all 
solitary pulmonary nodules are benign.  Benign nodules have 
many causes, including old scars and infections.  Infectious 
granulomas are the cause of most benign lesions.  When a 
nodule is malignant, lung cancer is the most common cause.  
Exposure to tuberculosis or an infectious fungus can increase 
the risk of developing a solitary pulmonary nodule, but also 
makes it more likely the nodule is benign.  The examiner 
concluded that the Veteran's pulmonary nodules are less 
likely due to bronchitis in service and more likely due to 
age, environmental factors, genetics, and smoking history.    

The Veteran and his spouse testified at a Travel Board 
hearing in April 2009.  The Veteran reported exposure to cold 
weather conditions twice during service, in the Indiantown 
Gap Military Reservation and in Bavaria.  He stated that he 
contracted pneumonia both times, though he did not seek 
treatment for the first instance.  Both the Veteran and his 
spouse testified that he has had respiratory problems since 
service through to the present day.  The Veteran stated that 
he believed his current conditions to be related to service.

The Veteran also submitted a statement from D.E.E., a fellow 
serviceman who served alongside the Veteran.  He also 
reported the cold conditions that the Veteran was exposed to, 
and recalled that the Veteran complained that his lungs hurt, 
that he went to sick call, and was treated with penicillin.

Based on the evidence of record, the Board finds that service 
connection for the claimed disabilities is not warranted.  
With respect to a respiratory condition, the examiner 
concluded that a current condition was less likely than not 
the result of service, based on the lack of a continuity of 
lung infections since service as well as normal findings 
during a 2000 x-ray.  

In determining that service connection is not warranted, the 
Board has considered the various statements from the Veteran, 
his spouse, and D.E.E.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He 
may also submit statements from fellow service members as to 
the occurrence of his in-service injury.  Id at 370.  
Likewise, his wife may report on her observations of the 
Veteran.  However, the Veteran, his wife, and D.E.E. as a lay 
persons have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while competent to report what 
comes to him through his senses, neither the Veteran, his 
spouse, nor E.E.D. has medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

While the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself, the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr. 

The issues in this case center on medical causation and do 
not involve simple diagnoses or medical assessments.  See 
Jandreau; see also Woehlaert.  The Veteran, his wife, and 
E.E.D. are not competent to provide more than simple medical 
observations.  They are not competent to provide a complex 
medical opinion regarding the etiology of the Veteran's 
claimed respiratory condition or pulmonary nodules.  See 
Barr.  Thus, any lay assertions of the Veteran, his wife, and 
his service comrade are not competent or sufficient with 
regard to onset or etiology of claimed disabilities.  Thus, 
any such diagnosis or assessment advanced by them is not 
competent evidence.  The Board therefore, places greater 
probative weight on the opinion expressed by the VA examiner 
in October 2008.  There is no other competent evidence in the 
record to support a link between current symptoms and 
service.  

With respect to a tumor or scarring of the lung, there is no 
indication of any such disabilities in service.  An October 
1952 x-ray showed no abnormalities, and no abnormalities were 
noted at the time of the Veteran's separation examination in 
November 1953.  The first indication of a tumor or scarring 
of the lung was in June 2005, over 50 years after service.  
Furthermore, the VA examiner concluded that that Veteran's 
pulmonary nodules, which had no confirming diagnosis, were 
less likely than not related to bronchitis in service.  
Therefore, service connection on a direct basis is not 
warranted.

The Veteran has also claimed service connection for a tumor 
or scarring of the lung as secondary to a respiratory 
condition.  However, as discussed above, service connection 
for a respiratory condition is being denied, therefore 
service connection for a tumor or scarring of the lung on a 
secondary basis is not warranted.


ORDER

Service connection for a respiratory condition, claimed as 
pneumonia, is denied.

Service connection for a tumor of the lung and scar tissue of 
the lung, to include as secondary to a respiratory condition, 
is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


